    Case 4:21-cv-01089 Document 8 Filed on 04/29/20 in TXSD Page 1 of 4




                                             EXHIBIT A

  In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
                               Civil Action No. 10-MD-2179-CJB-SS

  FORM FOR DISCLOSURES REGARDING REMAINING CLEAN‐UP, MEDICAL MONITORING, AND
 POST‐APRIL 20 PERSONAL INJURY CLAIMS, VESSELS OF OPPORTUNITY CHARTER CLAIMS, AND
                                ALL OTHER B3 CLAIMS

Last Name                 First Name                   Middle Name/Maiden         Suffix

Rivers                    Bobby                        Lee

Phone Number                                           E‐Mail Address
936 239 0543
                                                       None

Current Mailing Address                                City / State / Zip
10600 Highway 150                                      Shephard, TX 77371


Employer at Time of Incident                           Date of Birth
Zapata
                                                       July 26, 1954

Attorney Name and Firm                             Attorney E‐Mail Address
Craig T. Downs                                     cdowns@downslawgroup.com
Downs Law Group P.A.                               ddurkee@downslawgroup.com
3250 Mary Street Suite 307                         nnelson@downslawgroup.com
Coconut Grove FL 33133
All previous addresses where Plaintiff resided from April 2010 to present, including the date ranges
Plaintiff resided at each address?

10600 Highway 150, Shepherd, TX 77371 (“last 8‐10 years”)
4318 Peters Street, Moss Point, Mississippi, 39563 (“around 2010”)


Any prior name used by Plaintiff from April 2010 to present?

None

The last 4 digits of the Plaintiff’s social security      Business Name (for non‐medical, non‐personal
number (if individual) or full Tax ID number in the       injury claims)
case of a business plaintiff
3270                                                      N/A
     Case 4:21-cv-01089 Document 8 Filed on 04/29/20 in TXSD Page 2 of 4




 Please indicate your status:

 __ Properly opted out of the Medical Benefits Settlement*

 __ Not a member of the Medical Benefits

 Settlement __ Member of the Medical Benefits

 Settlement Class

 Did you participate in any of the following Response Activities* in response to the Deepwater
 Horizon
 incident?   N/A

 ___ Captain, crew, or other worker employed under the Vessels of Opportunity ("VoO")
 program who performed Response Activities.

 ___ Workers employed to perform the decontamination of vessels involved in Response Activities.

 ___ Captains, crew, and other workers on vessels other than VoO who performed Response

 Activities.

 ___ Onshore personnel employed to perform Response Activities.

 ___Persons involved in the recovery, transport, and decontamination of wildlife affected by the
 Deepwater Horizon incident.

 You are pursuing a claim against at least one 83 Defendant by way of (select all that apply):

 ___A Previously-Filed Individual Action, Eastern District of Louisiana Case No.

 ___ A New Individual Action (filed because plaintiff previously had only a short-form joinder* on
file), Eastern District of Louisiana Case No. -----------

 ___ A New Individual Action (filed because plaintiff previously was part of Complaint with more than
 one plaintiff or a putative class action). List both prior Eastern District of Louisiana Case No.
                                 and new Individual Action Case No.                                _

  Other : A New Individual Action filed in the Eastern District of Louisinana : 2 :20‐cv‐01092

 * A copy of your timely SFJ(s) (and any PPFs) must be included with your service of this Exhibit A.




                                                      2
      Case 4:21-cv-01089 Document 8 Filed on 04/29/20 in TXSD Page 3 of 4




 or dispersants.

If so, describe the alleged injury and identify the location and approximate date of the alleged injury




 In the waters of the Gulf of Mexico while working as a commercial fisherman and while residing at
4318 Peters Street, Mass Point Mississippi 39563




If so, describe the alleged injury and identify the location and approximate date of the alleged injury


        Invasive Colonic Adenocarcinoma Well Differentiated diagnosed on April 4, 2017




 __ Vessels of Opportunity Contract Claim.




 Did you, the plaintiff seeking relief, present this claim to the Gulf Coast Claims Facility ("GCCF")?

                                        No        




                                                               No__________




                                                           3
Case 4:21-cv-01089 Document 8 Filed on 04/29/20 in TXSD Page 4 of 4




     4/29

                        Shepherd TX




     Bobby Lee Rivers
